DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Na Xu on 5/25/2022.

Examiner’s amendments are as follows:

Replace claim 1, as follows:
A data processing method for processing an event data flow from a Dynamic Vision Sensor (DVS) to acquire image frames representing changes in a scene within different time periods, the event data flow comprising coordinates of each pixel whose brightness has changed, wherein the data processing method comprises: 
segmenting the event data flow into a plurality of data slices at a predetermined time interval; and 
selecting a first quantity of data slices sequentially and performing weighted calculation on the first quantity of data slices to generate the image frames representing the changes in the scene within different time periods, comprises: 
performing mapping processing on the plurality of data slices to generate a plurality of slice images, wherein, with respect to each data slice, counting the quantity of change times of each pixel in the data slice as an initial pixel value of each pixel; and mapping the initial pixel value of each pixel to a predetermined range to acquire the slice image of the data slice; and 
selecting a first quantity of slice images sequentially and performing the weighted calculation on the first quantity of slice images, to generate the image frames representing the changes in the scene within different time periods.

Replace claim 10, as follows:
A non-transitory computer-readable storage medium storing therein one or more programs comprising instructions, wherein the instructions are executed by a computing device in order to implement the data processing method according to claim 1.

Allowable Subject Matter
Claims 1-5, 7, and 9-10, are allowed.

Reasons for Allowance
Regarding independent claim 1, (and its respective dependent claims), this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 05/10/2022), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Debes (US PGPUB 2017/0337469 A1) reference discloses a computer-implemented method for identifying anomalies in a monitored scene.
Kim (US PGPUB 2011/0142233 A) reference discloses server and cameras for a video surveillance system and a method for processing events

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633